Exhibit 10.2



OPERATING AGREEMENT
OF
ACCELERA HEALTHCARE MANAGEMENT SERVICE ORGANIZATION
AN ILLINOIS LIMITED LIABILITY COMPANY


This OPERATING AGREEMENT OF Accelera Healthcare Management Service Organization,
Limited Liability Company ("Operating Agreement"), dated as of November 11,
2013, is (a) adopted by the Manager(s) (as defined below) and (b) executed and
agreed to by the Members (as defined below).
 
ARTICLE 1
 
DEFINITIONS


"Act" means the Illinois Limited Liability Company Act and any successor
statute, as amended from time to time.
 
"Adjusted Capital Account Deficit" means the Capital Account maintained for each
Member as of the end of each fiscal year of the Company after giving effect to
the following adjustments:
(a)
Increased by any amounts which the Member is obligated to restore under the
standards set forth in Treas. Reg. Sec. 1.704-1(b)(2)(ii)(c) or is deemed
obligated to restore under Treas. Reg. Sec. 1.704-2(g)(1) (relating to minimum
gains) and Treas. Reg. Sec. 1.704-2(i)(5) (relating to member minimum gain); and

(b)
Decreased by:

 
(i)
All losses and deductions that, as of the end of the applicable fiscal year, are
reasonably expected to be allocated to the Member in years subsequent to the
applicable fiscal year under Code Secs. 704(e)(2) and 706(d) and under Treas.
Reg. Sec. 1.751-1(b)(ii); and

 
(ii)
Distributions that are reasonably expected to be made to the applicable Member
to the extent that such distributions exceed offsetting increases in the
applicable Member's Capital Account that are reasonably expected to occur during
(or prior to) the year in which such distributions are reasonably expected to be
made. Notwithstanding anything to the contrary contained herein, an Adjusted
Capital Account Deficit shall be determined in accordance with Treas. Reg. Sec.
1.704-1(b)(2)(ii)(d).

 
"Adjusted Capital Contribution" means, as of any day, a Member's Capital
Contribution adjusted as follows:
(a)
Increased by the amount of any Company liabilities which, in connection with
distributions pursuant to Paragraphs 4.09(b) or (c) and 10.03, are assumed by
such Member or are secured by any Company Property distributed to such Member;
and

(b)
Reduced by the amount of cash and the fair market value (as determined by the
Manager(s)) of any Company Property distributed to such Member pursuant to
Paragraphs 4.09(b) and 10.03 and the amount of any liabilities of such Member
assumed by the Company or which are secured by any Property contributed by such
Member to the Company.

(c)
In the event any Person transfers all or any portion of his or her Interest, the
transferee shall succeed to the Adjusted Capital Contribution of the transferor
to the extent it relates to the transferred Interest.

 
"Affiliate" of another Person means: (a) any entity or individual that directly
or indirectly controls or holds the power to vote 10% or more of the outstanding
voting securities of the Person in question; (b) any Person 10% or more of whose
voting securities are directly or indirectly owned, controlled or held with
power to vote, by such other Person; (c) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person; (d)
any officer, director or partner of such other Person; and (e) if such other
Person is an officer, director or partner, any company for which such Person
acts in any such capacity.

 
Exhibit 10.2 -- Page 1

--------------------------------------------------------------------------------

 

 
"Agreed Value" of any Contributed Property means the fair market value of the
property at the time of contribution as determined by the Manager(s) and the
contributing Member; provided, however, that the Agreed Value of any Property
deemed contributed to the Company for federal income tax purposes upon
termination and reconstitution thereof pursuant to Code Sec. 708 shall be
determined in accordance with Paragraph 3.06. Subject to Paragraph 3.06, in the
event that more than a single item of Property is contributed to the Company in
a single or integrated transaction, the Manager(s) shall use such method as they
deem reasonable and appropriate to allocate the aggregate Agreed Value of
Contributed Properties among each separate property in proportion to the
respective fair market value of each such Property.
 
"Articles of Organization" or "Articles" means the Articles of Organization
filed for the Company in accordance with the Act.
 
"Bankruptcy" means, with respect to any Member: (i) an assignment for the
benefit of creditors; (ii) a voluntary petition in bankruptcy; (iii)
adjudication as a bankrupt or insolvent; (iv) the filing of a petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation
or similar relief under any statute, regulation or law; (v) the filing of an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Member in any proceeding of this
nature; or (vi) seeking, consenting to, or acquiescing in the appointment of a
trustee, receiver, or liquidator of such Member's properties or of all or any
substantial part of the Member's properties.
 
"Book-Tax Disparity" shall mean with respect to any item of Contributed Property
or Revalued Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Revalued Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Member's share of the Company's Book-Tax Disparities in all of its Contributed
Property and Revalued Property will be reflected by the difference between such
Member's Capital Account balance, as maintained pursuant to Article 3, and the
balance of such Member's Capital Account computed as if it had been maintained
strictly in accordance with federal income tax accounting principles.
 
"Capital Contributions" means the total amount of capital contributed by a
Member to the Company, as determined from time to time, which shall include cash
contributions and the Net Agreed Value of any Contributed Property.
 
"Carrying Value" means:
(a)
With respect to a Contributed Property, the Agreed Value of such Property
reduced (but not below zero) by all depreciation, depletion (computed as a
separate item of deduction), amortization and cost recovery deductions charged
to the Members' Capital Accounts;

(b)
With respect to a Revalued Property, the fair market value of such Property at
the time of revaluation, as determined by the Manager(s) in accordance with
Paragraph 3.07 hereof, reduced (but not below zero) by all depreciation,
depletion, amortization and cost recovery deductions charged to the Members'
Capital Accounts; and

(c)
With respect to any other Company Property, the adjusted basis of such Property
for federal income tax purposes, all as of the time of determination.

 
The Carrying Value of any Property shall be adjusted from time to time in
accordance with Paragraph 3.07(a) and (b) hereof.
 
"Code" means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.
 
"Company" means Accelera Healthcare Management Service Organization, an Illinois
Limited Liability Company.
 
"Company Minimum Gain" means, for any taxable year, the aggregate Minimum Gain
attributable to all Nonrecourse Liabilities as of the end of such taxable year.
 
"Company Property" or "Property" means all properties, assets and rights of any
type owned by the Company.
 
 
Exhibit 10.2 -- Page 2

--------------------------------------------------------------------------------

 

"Contributed Property" means any property contributed to the Company at any time
or from time to time (or deemed contributed to the Company upon a termination
and reconstitution thereof under Code Sec. 708). Once the Carrying Value of
Contributed Property has been adjusted pursuant to Paragraph 3.07 hereof, such
property shall be deemed Revalued Property and shall no longer be deemed
Contributed Property.
 
"Corporation Act" means the Business Corporation Act of Illinois and any
successor statute, as amended from time to time.
 
"Majority Interest" means one or more Members holding more than 50% of the
Units.
 
"Manager" means Blaise J. Wolfrum, M.D. and any Person elected as a Manager of
the Company as provided in this Operating Agreement, but does not include any
Person who has ceased to be a Manager of the Company.
 
"Member" means each Person who acquires a Membership Interest pursuant to this
Operating Agreement and each Person hereafter admitted to the Company as a
Member as provided in this Operating Agreement. The Members and their respective
Interests are set forth on attached and incorporated Exhibit "A."
 
"Member Minimum Gain" means with respect to each Member Nonrecourse Debt, the
gain at any given time which would be realized by the Members if the Company
disposed of the Property encumbered by or otherwise subject to such Member
Nonrecourse Debt for no consideration other than the full satisfaction of such
Member Nonrecourse Debt. If the applicable Property is subject to more than one
liability, only that portion of the Property's adjusted tax basis which is
allocated to the applicable Member Nonrecourse Debt under the immediately
succeeding sentence shall be used to compute Member Minimum Gain. The adjusted
basis of Company Property subject to two or more liabilities of equal priority
shall be allocated among such liabilities in proportion to their outstanding
balances, and the adjusted basis of Company Property subject to two or more
liabilities of unequal priority shall be allocated to the liabilities of
subordinate priority only to the extent of the excess, if any, of the adjusted
basis of such Property over the aggregate outstanding balance of all liabilities
of superior priority. The priorities of any liability or any group of
liabilities shall be determined by reference to all applicable facts and
circumstances including, without limitation, all agreements by and between
applicable creditors and all applicable corporate, commercial, bankruptcy and
other laws. If a Book-Tax Disparity exists with respect to any Company Property,
Member Minimum Gain shall be determined by using the Carrying Value instead of
the adjusted tax basis of such property.
 
"Member Nonrecourse Debt" means any Nonrecourse Liability to the extent a Member
or a Person who is related (as defined in Treas. Reg. Sec. 1.752-1(a)(3)) to a
Member bears the economic risk of loss, as determined under Treas. Reg. Sec.
1.752-2, with respect to such liability. In the event that any Member (or a
Person related to any Member within the meaning of Treas. Reg. Sec.
1.752-1(a)(3)) bears the economic risk of loss for less than all of the
outstanding balance of the Nonrecourse Liability, such Nonrecourse Liability
shall be bifurcated in accordance with the principles of Treas. Reg. Sec.
1.752-2, and shall be treated as a Nonrecourse Liability to the extent that no
Member (or related party) bears the economic risk of a loss, and as a Member
Nonrecourse Debt to the extent that the applicable Member (or related party)
bears the economic risk of loss. Notwithstanding anything to the contrary
contained herein, Member Nonrecourse Debt shall be determined in accordance with
Treas. Reg. Sec. 1.704-2 as the same may be modified or supplemented from time
to time.


"Member Nonrecourse Debt Deduction" means items of the Company's deductions,
losses, and Code Sec. 705(a)(2)(B) expenditures (in each case computed based
upon the Carrying Values of all Company assets if a Book-Tax Disparity exists
with respect to such property) equal to the net increase, if any, in the amount
of the aggregate Member Minimum Gain during any Company tax year ("Available
Member Nonrecourse Debt Deductions"). If the net increase in the amount of
Member Minimum Gain during

 
Exhibit 10.2 -- Page 3

--------------------------------------------------------------------------------

 

any taxable year exceeds the Available Member Nonrecourse Debt Deductions, then
the excess shall be carried over and treated as Member Minimum Gain of the
applicable Member for the immediately succeeding taxable year and all taxable
years thereafter until the cumulative Member Nonrecourse Debt Deductions for the
applicable Member shall be equal to the sum of all net increases in Member
Minimum Gain of the applicable Member for all Company years ending after the
date of this Operating Agreement. Generally, Member Nonrecourse Debt Deductions
of the Company for a year will consist first of depreciation or cost recovery
deductions with respect to property of the Company giving rise to the increase
in Member Minimum Gain to the extent of such increase with any excess made up
pro rata of all other items of deductions.
 
"Membership Interest" or "Interest" means the membership interest or any or all
interest of a Member in the Company, including the right to any and all benefits
to which such Member may be entitled in accordance with this Operating
Agreement, and the obligations as provided in this Operating Agreement and the
Act.
 
"Minimum Gain" means, with respect to each Nonrecourse Liability of the Company,
the gain (regardless of character) that would be realized by the Company if it
disposed of the property encumbered by or subject to such Nonrecourse Liability
for no consideration other than the full satisfaction of the Nonrecourse
Liability. If property is subject to more than one liability, only that portion
of the property's adjusted tax basis which is allocated to a Nonrecourse
Liability under the immediately succeeding sentence shall be used to compute
Minimum Gain. The adjusted basis of Company Property subject to two or more
liabilities of equal priority shall be allocated among such liabilities in
proportion to their outstanding balances, and the adjusted basis of Company
Property subject to liabilities of unequal priority shall be allocated to the
liabilities of subordinate priority only to the extent of the excess, if any, of
the adjusted basis of such property over the aggregate outstanding balance of
all liabilities of superior priority. The relative priorities of any liability
or any group of liabilities shall be determined by reference to all applicable
facts and circumstances including, without limitation, all agreements by and
between applicable creditors and all applicable corporate, commercial,
bankruptcy and other laws. If a Book-Tax Disparity exists with respect to any
Company Property, the Minimum Gain shall be determined using the Carrying Value
instead of the adjusted tax basis of the Property.
 
"Net Agreed Value" means, as follows:
(a)
In the case of any Contributed Property, the Agreed Value of such property net
of liabilities either assumed by the Company upon such contribution or to which
such property is subject when contributed to the Company, as determined in
accordance with Code Sec. 752; and

(b)
In the case of any property distributed to a Member, the Company's Carrying
Value of such property at the time such property is distributed, net of any
indebtedness either assumed by such distributee Member upon such distribution or
to which such property is subject at the time of distribution determined in
accordance with Code Sec. 752.

 
"Net Cash from Sale or Refinancing" means the net cash proceeds from all sales
and other dispositions (other than in the ordinary course of business) of
Company Property and all refinancings of indebtedness of the Company, less any
portion thereof used to establish reasonable reserves, all as determined by the
Manager(s). "Net Cash from Sale or Refinancing" shall include all principal and
interest payments with respect to any note or other obligation received by the
Company in connection with sales and other dispositions (other than in the
ordinary course of business) of Company Property.
 
"Net Cash Receipts" means the gross cash proceeds from the operation of the
Company's business less the portion thereof used to establish reasonable
reserves for or to pay Company expenses, debt payments and capital expenditures.
"Net Cash Receipts" shall not include any cash proceeds which constitute Net
Cash from Sale or Refinancing, shall not be reduced by depreciation, cost
recovery, amortization or similar noncash deductions, and shall be increased by
any reduction of reserves previously established by the Manager(s).
 
"Nonrecourse Deductions" has the meaning set forth in Treas. Reg. Sec.
1.704-2(b)(1).
 
"Nonrecourse Liability" means a nonrecourse liability as defined in Treas. Reg.
Sec. 1.704-2(b)(3).

 
Exhibit 10.2 -- Page 4

--------------------------------------------------------------------------------

 

"Operating Agreement" has the meaning set forth in the introductory paragraph.
 
"Permitted Transfers" has the meaning set forth in Paragraph 5.03(i).
 
"Person" means any individual, corporation, trust, partnership, joint venture,
limited liability company or other entity.
 
"Preferred Distribution" means an annual rate of return to be determined by the
Manager(s),cumulative but not compounded (prorated for any partial year), of the
aggregate Adjusted Capital Contribution of each of the Members, from time to
time, commencing on the first date each such Interest is issued and outstanding.
 
"Proceeding" has the meaning given that term in Paragraph 8.01.
 
"Profits" and "Losses" mean, for each fiscal year, an amount equal to the
Company's taxable
 
 income or loss for such year, determined in accordance with Code Sec. 703(a)
(including all items required to be stated separately) with the following
adjustments:
(a)
Any income exempt from federal income tax shall be included;

(b)
Any expenditures of the Company described in Code Sec. 705(a)(2)(B) (including
expenditures treated as such pursuant to Treas. Reg. Sec. 1.704-1(b)(2)(iv)(i))
shall be subtracted;

(c)
In the event any Company Property is revalued pursuant to Paragraph 3.07, the
amount of such adjustment shall be taken into account in determining gain or
loss from the disposition of such Property;

(d)
Any items which are specially allocated pursuant to Paragraph 4.03 or 4.04 shall
not be taken into account in computing Profits or Losses;

(e)
Gain or loss resulting from any disposition of Company Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Carrying Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Carrying Value; and

(f)
In the case of Property having a Book-Tax Disparity, in lieu of depreciation,
amortization or other cost recovery deductions allowable under the Code ("Tax
Depreciation"), there shall be taken into account for each Property a
depreciation allowance which bears the same ratio to its initial Agreed Value
(or, with respect to Revalued Property, its initial Carrying Value) as the Tax
Depreciation for such year bears to its beginning adjusted tax basis.

 
"Remaining Members" means all of the Members other than the Transferor.
 
"Representative" means the legally appointed guardian of a mentally
incapacitated Member, the conservator of a mentally incapacitated Member's
assets or the legally appointed and qualified executor or personal
representative of the estate of a deceased Member. In the event no such
guardian, executor or personal representative is appointed, then the
Representative shall mean the spouse of such incapacitated or deceased Member,
or if such Member does not have a spouse or the spouse is not then living or is
unable or unwilling to act, such Member's then living lineal descendants who are
willing and capable of acting, one at a time in descending order of age but in
no event younger than 21 years of age or, if none, such Member's then-living
lineal ancestors who are willing and capable of acting, one at a time and in
ascending order of age.
 
"Revalued Capital Accounts" means the Capital Accounts of the Members adjusted
to reflect the Unrealized Gain or Unrealized Loss attributable to each item of
Company Property as if such Unrealized Gain or Unrealized Loss had been
recognized on a sale of such property and had been allocated to the Members in
accordance with Article 4.
 
"Revalued Property" shall mean any Property the Carrying Value of which has been
adjusted in accordance with Paragraph 3.07(a) or (b). If a Revalued Property is
deemed distributed by, and recontributed to, the Company for federal income tax
purposes upon a termination of the Company pursuant to Code Sec. 708, such
Property shall constitute a Contributed Property until the Carrying Value of
such Property is subsequently adjusted (if at all) pursuant to Paragraph 3.07(a)
or (b).
 
"Sharing Ratio" shall mean the percentage that each Member's Units bears to all
outstanding Units.

 
Exhibit 10.2 -- Page 5

--------------------------------------------------------------------------------

 

"Transfer" means, with respect to any or all of an Interest, a sale, assignment,
gift or any other disposition, whether voluntary, involuntary or by operation of
law.
 
"Transferor" means a Member who proposes to make a voluntary Transfer of his or
her Interest, a Withdrawing Member, or the Representative of a Withdrawing
Member.
 
"Treasury Regulations," "Treas. Reg." or "Reg." means the income tax regulations
promulgated under the Code as amended from time to time (including corresponding
provisions of succeeding regulations).
 
"Unit" means an Interest representing a Capital Contribution of 1/10,000 of the
total Capital Contributions to the Company from all sources.$100.00 to the
Company.
 
"Unrealized Gain" attributable to any item of Company Property means, as of any
date of determination, the excess, if any, of (a) the fair market value of such
Property (as determined under Paragraph 3.07 hereof) as of such date, over (b)
the Carrying Value of such Property as of such date (prior to any adjustment to
be made pursuant to Paragraph 3.07 as of such date).
 
"Unrealized Loss" attributable to any item of Company Property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
Property as of such date (prior to any adjustment to be made pursuant to
Paragraph 3.07 as of such date), over (b) the fair market value of such Property
(as determined under Paragraph 3.07) as of such date.
 
"Withdrawing Member" has the meaning given that term in Paragraph 5.03(b).


ARTICLE 2

ORGANIZATION


Paragraph 2.01 Formation. The Company has been organized as an Illinois limited
liability company under and pursuant to the Act and the issuance of a
certificate of organization for the Company by the Secretary of State of
Illinois. The rights and obligations of the Members shall be as set forth in the
Act except as this Operating Agreement expressly provides otherwise.


Paragraph 2.02 Name. The name of the Company is "Accelera Healthcare Management
Service Organization" and all Company business shall be conducted in that name
or such other name the Manager(s) may select from time to time and which is in
compliance with all applicable laws.


Paragraph 2.03 Registered Office and Registered Agent and Principal Office. The
registered office of the Company required by the Act to be maintained in the
State of Illinois shall be the office of the initial registered agent named in
the Articles or such other office as the Manager(s) may designate from time to
time in the manner provided by law. The registered agent of the Company in the
State of Illinois shall be the initial registered agent named in the Articles or
such other Person or Persons as the Manager(s) may designate from time to time.
The principal office of the Company shall be at such place as the Manager(s) may
designate from time to time, and the Company shall maintain records there as
required by the Act (and shall keep the street address of such principal office
at the registered office of the Company in the State of Illinois).


Paragraph 2.04 Purposes. The purposes of the Company are those set forth in the
Articles.


Paragraph 2.05 Foreign Qualification. The Manager(s) shall not permit the
Company to engage in any business outside the State of Illinois unless and until
the Company has complied with the requirements necessary to qualify the Company
as a foreign limited liability company in the jurisdiction in which the Company
shall conduct business.

 
Exhibit 10.2 -- Page 6

--------------------------------------------------------------------------------

 



Paragraph 2.06 Term. The Company commenced on the date of issuance of a
certificate of organization and shall continue in existence until the time fixed
in the Articles, or such earlier time as may be determined in accordance with
the terms of this Operating Agreement.


Paragraph 2.07 Recapitalization, Acquisitions, Restructuring and Mergers. The
Company may participate in or be a party to any recapitalization, acquisition,
restructuring or merger in accordance with and as allowed by the Act.


Paragraph 2.08 Entity Declaration. The Company shall not be a general
partnership, a limited partnership or a joint venture, and no Member or Manager
shall be considered a partner or joint venturer of or with any other Member or
Manager, for any purposes other than for federal and state tax purposes, and
this Operating Agreement shall not be construed otherwise.


ARTICLE 3
 
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS


Paragraph 3.01 Initial Contributions. The Members shall make Capital
Contributions to the Company in cash in the amount set forth in attached and
incorporated Exhibit "A."


Paragraph 3.02 Subsequent Contributions. No Member shall be obligated to make
any Capital Contributions to the Company other than those set forth on Exhibit
"A."


Paragraph 3.03 Return of Capital Contributions. Except as expressly provided
herein, no Member shall be entitled to the return of any part of his or her
Capital Contributions or to be paid interest in respect of either his or her
Capital Account or his or her Capital Contributions. An unpaid Capital
Contribution is not a liability of the Company or of any Member or Manager.


Paragraph 3.04 Loans by Manager(s) and Members. Any Manager or Member may, but
is not obligated to, loan to the Company such sums as the Manager(s) determine
to be appropriate for the conduct of the Company's business, upon the written
consent of the Manager(s). Any such loans shall be made upon terms and for such
maturities as the Manager(s) determine are commercially reasonable.


Paragraph 3.05 Capital Accounts. A separate Capital Account shall be maintained
for each Member in accordance with Treas. Reg. Sec. 1.704-1(b)(2)(iv). Subject
to the requirements of Treas. Reg. Sec. 1.704-1(b)(2)(iv), each Capital Account:
(a)
shall be credited with: (i) all cash contributions of such Member to the
Company; (ii) the Net Agreed Value of Contributed Property; (iii) such Member's
share of the Company's Profits; (iv) the amount of any liabilities of the
Company assumed by such Member (other than liabilities included in the netting
process of Subparagraph (b)(ii) below or increases in the Member's share of the
Company's liabilities determined in accordance with the provisions of Code Sec.
752); and (v) the amount of any basis increase in Company Property attributable
to investment credit recapture allocated to such Member; and

(b)
shall be debited for: (i) distributions of cash to such Member; (ii) the Net
Agreed Value of Company Property distributed to such Member; (iii) such Member's
share of the Company's Losses (including expenditures which can neither be
capitalized nor deducted for tax purposes, organization and syndication expenses
not subject to amortization, and loss on sale or disposition of Company
Property, whether or not disallowed under the rules of Code Sec. 267 or 707, but


 
Exhibit 10.2 -- Page 7

--------------------------------------------------------------------------------

 

 
excluding losses or deductions described in Treas. Reg. Secs. 1.704-1(b)(4)(i)
or (iii)); (iv) the amount of any liabilities of such Member assumed by the
Company (other than liabilities already included in the netting process of
subparagraph (a)(ii) above or decreases in the Member's share of the Company's
liabilities deter mined in accordance with the provisions of Code Sec. 752); and
(v) the amount of any basis decrease in Company Property attributable to
investment credit recapture allocated to such Member.



Paragraph 3.06 Capital Accounts Upon Sale or Exchange of Membership Interests.
Upon the sale or exchange of an Interest, the following shall apply: (i) if such
sale or exchange causes a termination of the Company in accordance with Code
Sec. 708(b)(1)(B), the Company's Property shall be deemed to have been
distributed to the Members in a liquidation of the Company and to have been
recontributed to a new Company, and the Capital Accounts of the Members shall be
redetermined in accordance with Paragraph 3.07; or (ii) if such sale or exchange
does not cause a termination of the Company in accordance with Code Sec.
708(b)(1)(B), the Capital Account of the selling or exchanging Member will be
transferred to the transferee on a pro rata basis.


Paragraph 3.07 Revaluation of Capital Accounts Upon the Occurrence of Certain
Events.
 
(a)
Contributions. In accordance with the provisions of Treas. Reg. Sec.
1.704-1(b)(2)(iv)(f) if, after the initial capital is contributed pursuant to
Paragraph 3.01, money or property in other than a de minimis amount is
contributed to the Company in exchange for an Interest, the Capital Accounts of
the Members and Carrying Values of all the Company's Property (determined
immediately prior to such issuance) shall be adjusted to reflect the Unrealized
Gain or Unrealized Loss attributable to each such Company Property as if such
Unrealized Gain or Unrealized Loss had been recognized on a sale of each such
item of Company Property immediately prior to such issuance and had been
allocated to the Members in accordance with Article 4. In determining the
Unrealized Gain or Unrealized Loss, the fair market value of Company Property
shall be as deter mined by the Manager(s).

(b)
Distributions. In accordance with the provisions of Treas. Reg. Sec.
1.704-1(b)(2)(iv)(f), if money or Company Property in other than a de minimis
amount is distributed (including any deemed distribution under Paragraph
3.06(i)) to a Member in exchange for all or part of an Interest, the Capital
Accounts of the Members and the Carrying Values of all the Company's Property
(determined immediately prior to such distribution) shall be adjusted to reflect
the Unrealized Gain or Unrealized Loss attributable to each item of Company
Property as if such Unrealized Gain or Unrealized Loss had been recognized on a
sale of each such item of Company Property immediately prior to such
distribution and had been allocated to the Members in accordance with Article 4.
In determining the Unrealized Gain or Unrealized Loss, the fair market value of
the distributed Property shall be as determined by the Manager(s).



Paragraph 3.08 Capital Shortfall.


(a)
Definition. For purposes of this Operating Agreement, the term "Capital
Shortfall" shall mean an amount of additional cash which, in the reasonable
judgment of the Manager(s), is required by the Company for the development,
improvement, maintenance and/or operation of the Property or for the payment of
the Company's obligations under all contracts and agreements to which it is a
party (excluding any liabilities or indebtedness incurred on behalf of the
Company as a result of a breach of a Member's obligations under this Agreement)
to the extent not otherwise funded from loans and other Company funds.

(b)
Funds Request; Contribution. If the Manager(s) determine from time to time the
existence of a Capital Shortfall, the Manager(s) shall use their best efforts to
arrange for the Company to borrow


 
Exhibit 10.2 -- Page 8

--------------------------------------------------------------------------------

 

 
from third parties on a nonrecourse basis all of the required funds on
commercially reasonable terms. If, and to the extent that the Manager(s)
determine in good faith that the required funds cannot be borrowed on reasonable
terms, the Manager(s) may then request that the Members contribute to the
Company their respective shares of such Capital Shortfall by providing each
Member with written notice of such request ("Funds Request"). Each Member may,
but is not required to, within thirty (30) days after receipt of the Funds
Request ("Contribution Date"), contribute to the Company its proportionate share
of the additional capital ("Additional Capital Contribution") required pursuant
to such Capital Shortfall, which share shall bear the same ratio to the total
capital required by such Capital Shortfall as such Member's Sharing Ratio bears
to the total Sharing Ratios of all Members. No Member may elect to contribute
less than its full proportionate share of the additional capital so required.

 
In no event shall this Operating Agreement be construed by the parties hereto or
by any third party to require that any Member loan or contribute any portion of
any Capital Shortfall or make any additional Capital Contribution whatsoever to
the Company. If the Members choose to contribute their respective shares of a
Capital Shortfall declared by the Members, they shall make their contributions
in cash to the Company on or before the Contribution Date. If any Member chooses
not to make such contribution (a "Deficiency"), the provisions of Paragraph
3.08(c) shall apply.

(c)
Election Not To Contribute. If any Member ("Noncontributing Member") fails to
make his or her Additional Capital Contribution pursuant to Paragraph 3.08(b) on
or before the Contribution Date therefore ("Contribution Failure"), the Members
other than the Noncontributing Member ("Contributing Members") may in each such
event elect, if the Contributing Members theretofore have made the Additional
Capital Contributions requested in the Funds Request pursuant to Paragraph
3.08(b), to request a return of their respective Additional Capital
Contributions. Upon any Contributing Member's request, the Company shall return
such Additional Capital Contribution to such Contributing Member and such
Contributing Member may retain such amount until all Noncontributing Members
shall have made the Additional Capital Contributions specified to be made by
them in the Funds Request pursuant to Paragraph 3.08(b).

 
Following a Contribution Failure, any Contributing Member who does not request a
return of his or her contribution may elect to either lend the Deficiency to a
Noncontributing Member pursuant to Paragraph 3.08(c)(i) or contribute the
Deficiency to the Company and dilute the Interest of a Noncontributing Member
pursuant to Paragraph 3.08(c)(ii). If there is more than one Noncontributing
Member, any Contributing Member must elect the same alternative with respect to
each Noncontributing Member. Further, if there is more than one Contributing
Member, the Contributing Members must each elect the same alternative with
respect to the Deficiency of a particular Noncontributing Member without any
obligation to elect either of such alternatives with respect to any other
Noncontributing Member:



 
(i)
All but not less than all of the Deficiency may be paid by such Contributing
Member (in accordance with the provisions of Paragraph 3.08(c) (iii)) on behalf
of the Non contributing Member, in which event the Capital Account of such
Noncontributing Member shall be credited with the amount of such contribution
and such amount shall constitute a debt ("Contribution Loan") owed by such
Noncontributing Member to such Contributing Member. A Contribution Loan shall
bear interest at the prime commercial lending rate of interest announced and as
adjusted from time to time by the First National Bank of Chicago ("Prime Rate")
plus one per cent (1%) per annum (but not to exceed the maximum rate permitted
by law) until paid and shall be payable (with interest as aforesaid) only out of
distributions (as hereinafter provided). If a Contribution Loan is outstanding
to a Noncontributing Member, then any distribution to be made by the Company
pursuant to


 
Exhibit 10.2 -- Page 9

--------------------------------------------------------------------------------

 

 
Paragraph 4.08, 4.09 or 10.03 to the Noncontributing Member shall be deemed
received by the Noncontributing Member and shall instead be paid to the
Contributing Member, to be applied against such Contribution Loan, first to
interest and then to principal, until the full amount of such Contribution Loan,
including accrued interest, is paid. If more than one Contribution Loan to the
same Noncontributing Member is outstanding at the time of any distribution, then
such distribution shall be made in payment first of accrued, unpaid interest and
then principal to the Contributing Member or Members in order of priority based
on the inverse chronological order in which the Contribution Loans were made
(i.e., the most recent Contribution Loan to be paid first in full). If more than
one Contribution Loan was made to the same Noncontributing Member with respect
to the same Deficiency, then such Contribution Loans shall be paid pro rata (on
the basis of the amount outstanding of such loans) to the Contributing Members
and otherwise in accordance with the preceding sentence. All Contribution Loans,
with interest as aforesaid, shall be nonrecourse as to the Noncontributing
Member, and shall be secured by the Noncontributing Member's Membership
Interest, and the Noncontributing Member hereby grants a security interest in
such Membership Interest to the Contributing Member and hereby irrevocably
appoints each Contributing Member, and any of their respective officers, as its
attorney-in-fact with full power to prepare and execute any documents,
instruments and agreements, including, but not limited to, any note evidencing
the Contribution Loans, and such Uniform Commercial Code financing statements,
continuation statements, and other security instruments as may be appropriate to
perfect and continue such security interest in favor of the Contributing Member
or Members. Said security interest shall terminate upon repayment in full of the
principal and interest of the Contribution Loans. Any Additional Capital
Contribution so contributed by the Contributing Member or Members on behalf of a
Noncontributing Member shall, for purposes of Paragraph 3, be deemed made by the
Noncontributing Member; or
 

 
(ii)
All but not less than all of the Deficiency may be paid by the Contributing
Member or Members as contributions to the Company's capital (in accordance with
the provisions of Paragraph 3.08(c)(iii)) in which event:



 
(1)
the Sharing Ratio of any Member who paid his or her Additional Capital
Contribution, but did not pay any of the Noncontributing Member's Deficiency,
shall not be adjusted;

 
(2)
the Sharing Ratio of any Contributing Member who pays all or part of the
Deficiency shall be increased to a percentage determined by dividing all of such
Member's Capital Contributions (including the payment of the Deficiency) by the
total of all of the Capital Contributions of all of the Members and multiplying
such fraction by 110%; and

 
(3)
the Sharing Ratio of the Noncontributing Member shall be reduced by the same
amount that the Sharing Ratios of the Contributing Members were increased
pursuant to clause (2) above.



(iii) Contribution Loans to a Noncontributing Member under Paragraph 3.08(c)(i)
and/or Additional Capital Contributions under Paragraph 3.08(c)(ii) with respect
to a Noncontributing Member's Deficiency shall be made by the Contributing
Member or Members within thirty (30) days of such Contribution Date.
 
 
 
Exhibit 10.2 -- Page 10

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
ALLOCATIONS AND DISTRIBUTIONS
 
Paragraph 4.01 Allocation of Profits. With the consent of the Manager(s) and
after giving effect to the special allocations set forth in Paragraph 4.03,
Profits for each fiscal year shall be allocated in the following order and
priority:


(a)
First, to the Members in an amount equal to the excess, if any, of (i) the
cumulative Losses allocated pursuant to Paragraph 4.02(a)(iii) hereof for all
prior fiscal years, over (ii) the cumulative Profits allocated pursuant to this
Paragraph 4.01(a) for all prior fiscal years;

(b)
Second, to the Members in an amount equal to the excess, if any, of (i) the sum
of (A) the cumulative Preferred Distribution from the inception of the Company
to the last day of such fiscal year, and (B) the cumulative Losses allocated
pursuant to Paragraph 4.02(a)(ii) for all prior fiscal years, over (ii) the
cumulative Profits allocated pursuant to this Paragraph 4.01(b) for all prior
fiscal years; and

(c)
The balance, if any, to the Members in accordance with the Sharing Ratio.



Paragraph 4.02 Losses. With the consent of the Manager(s) and after giving
effect to the special allocations set forth in Paragraph 4.03 hereof, Losses for
any fiscal year shall be allocated as set forth in Paragraph 4.02(a) below,
subject to the limitations in Paragraph 4.02(b) below.


(a)
Losses for any fiscal year shall be allocated in the following order and
priority;



 
(i)
First, to the Members in accordance with the Sharing Ratio in an amount equal to
the excess, if any, of (A) the cumulative Profits allocated pursuant to
Paragraph 4.01(c) hereof for all prior fiscal years, over (B) the cumulative
Losses allocated pursuant to this Paragraph 4.02(a)(i) for all prior fiscal
years;

 
(ii)
Second, to the Members in an amount equal to the excess, if any, of (A) the
cumulative Profits allocated pursuant to Paragraph 4.01(b) hereof for all prior
fiscal years, over (B) the cumulative Losses allocated pursuant to this
Paragraph 4.02(a)(ii) for all prior fiscal years; and

 
(iii)
The balance, if any, to the Members in accordance with the Sharing Ratio.



 
(b)
The Losses allocated pursuant to Paragraph 4.02(a) hereof shall not exceed the
maximum amount of Losses that can be so allocated without causing any Member to
have an Adjusted Capital Account Deficit at the end of any fiscal year. In the
event some but not all of the Members would have an Adjusted Capital Account
Deficit as a consequence of an allocation of Losses pursuant to Paragraph
4.02(a), the limitation set forth in this Paragraph 4.02(b) shall be applied on
a Member by Member basis so as to allocate the maximum permissible Losses to
each Member under Treas. Reg. Sec. 1.704-1(b)(2)(ii)(d).



Paragraph 4.03 Special Allocations. Items of income, gain, loss and deduction
shall be allocated in accordance with the provisions of this Paragraph 4.03
without regard to the allocation provisions contained in Paragraphs 4.01 and
4.02, in the following order:


(a)
Minimum Gain Chargeback. Notwithstanding any other provision of this Article 4,
if there is a net decrease in Minimum Gain during any Company fiscal year, each
Member shall be specially allocated items of Company income and gain for such
year (and, if necessary, subsequent years) in an amount equal to such Member's
share of the net decrease in Minimum Gain, determined in accordance with Treas.
Reg. Sec. 1.704-2(g). Allocations pursuant to the previous sentence shall


 
Exhibit 10.2 -- Page 11

--------------------------------------------------------------------------------

 

 
be made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Treas. Reg. Sec. 1.704-2(f)(6) and (j)(2). This Paragraph
4.03(a) is intended to comply with the minimum gain chargeback requirement in
Treas. Reg. Sec. 1.704-2(f) and shall be interpreted consistently therewith.

(b)
Member Minimum Gain Chargeback. Notwithstanding any other provision of this
Article 4 except Paragraph 4.03(a), if there is a net decrease in Member Minimum
Gain attributable to a Member Nonrecourse Debt during any Company fiscal year,
each Member who has a share of the Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treas. Reg. Sec.
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Member's share of the net decrease in Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treas. Reg. Sec.
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to the Members
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treas. Reg. Sec. 1.704-2(i)(4) and (j)(2). This Paragraph 4.03(b) is
intended to comply with the minimum gain chargeback requirement in Treas. Reg.
Sec. 1.704-2(i)(4) and shall be interpreted consistently therewith.

(c)
Qualified Income Offset. If any Member's Capital Account is unexpectedly
adjusted for, or such Member is unexpectedly allocated or there is unexpectedly
distributed to such Member any item described in Treas. Reg. Sec.
1.704-1(b)(2)(ii)(d)(4)-(6), and such treatment creates or increases a Member's
Adjusted Capital Account Deficit, then without regard to the allocations
provided in Paragraphs 4.01 and 4.02, the Company shall allocate to such Member
items of Company income and gain (consisting of a pro rata portion of each item
of Company income, including gross income, and gain for such year) in an amount
and manner sufficient to eliminate such Adjusted Capital Account Deficit as
quickly as possible; provided that an allocation pursuant to this Paragraph
4.03(c) shall be made only if and to the extent that the Member would have an
Adjusted Capital Account Deficit after all other allocations provided for in
this Article 4 have been tentatively made as if this Paragraph 4.03(c) were not
in this Operating Agreement.

(d)
Gross Income Allocation. In the event that a Member has a deficit Capital
Account at the end of any Company fiscal year which is in excess of the sum of
(i) the amount the Member is obligated to restore pursuant to any provision of
this Operating Agreement, and (ii) the amount the Member is deemed to be
obligated to restore pursuant to Treas. Reg. Sec. 1.704-2(g) and (i)(5), the
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this paragraph shall be made if and to the extent that the Member
would have a deficit Capital Account in excess of such sum after all other
allocations provided for in this Article 4 have been tentatively made as if this
Paragraph 4.03(d) were not in this Operating Agreement.

(e)
Nonrecourse Deductions. Nonrecourse Deductions, if any, for any fiscal year
shall be allocated to the Members in accordance with the Sharing Ratio.

(f)
Member Nonrecourse Debt Deductions. Any Member Nonrecourse Debt Deductions for
any fiscal year shall be allocated to the Member who bears the risk of loss with
respect to the liability to which such Member Nonrecourse Debt Deductions are
attributable in accordance with Treas. Reg. Sec. 1.704-2(i).



Paragraph 4.04 Curative Allocations. The allocations set forth in Paragraphs
4.02(b) and 4.03 ("Regulatory Allocations") are intended to comply with certain
requirements of Treas. Reg. Sec. 1.704-1(b). Notwithstanding any other provision
of Article 4 (other than the Regulatory Allocations), the Regulatory Allocations
shall be taken into account in allocating other profits, losses and items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other profits, losses and other
items and the Regulatory Allocations to each Member shall be equal to the amount
that would have been allocated if the Regulatory Allocations had not occurred.

 
Exhibit 10.2 -- Page 12

--------------------------------------------------------------------------------

 



Paragraph 4.05 Code Section 704(c) Allocations. In accordance with Code Sec.
704(c), income, gain, loss and deduction concerning any Contributed Property
shall, solely for tax purposes, be allocated among the Members to take account
of any variation between the adjusted tax basis of such property and the Net
Agreed Value of such property upon contribution. If the value of any Company
asset is adjusted under Paragraph 3.07 of this Operating Agreement, subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted tax basis of such asset for
federal income tax purposes and its Carrying Value in the same manner as under
Code Sec. 704(c). Allocations under this Paragraph 4.05 are solely for purposes
of federal income taxes and shall not affect or be taken into account in
computing any Member's Capital Account.


Paragraph 4.06 Other Allocation Rules.


(a)
In the event Members are admitted to the Company on different dates, the Profits
or Losses allocated to the Members for each such fiscal year during which
Members are so admitted shall be allocated among the Members in proportion to
the number and class of Interests each holds from time to time during such
fiscal year in accordance with Code Sec. 706, using any convention permitted by
law and selected by the Manager(s).

(b)
Solely for purposes of determining a Member's proportionate share of the
Company's "excess nonrecourse liabilities" within the meaning of Treas. Reg.
Sec. 1.752-3(a)(3), and solely for such purpose, the Member's Sharing Ratio is
specified to be his applicable Interest.

(c)
Except as otherwise provided in this Operating Agreement, all items of Company
income, gain, loss, deduction and any other allocations not otherwise provided
for shall be divided among the Members in the same proportions as they share
Profits or Losses, as the case may be, for the year.



Paragraph 4.07 Allocations Concerning Transferred Interests. Unless the Code
requires otherwise, any Profits or Losses allocable to an Interest which has
been transferred during any year shall be allocated among the Persons who were
holders of such Interest during such year by taking into account their varying
interests during such taxable year in accordance with Code Sec. 706(d) and using
any convention selected by the Manager(s).


Paragraph 4.08 Distributions of Net Cash Receipts. Except as otherwise provided
in Paragraph 10.03, Net Cash Receipts, if any, shall be distributed with the
consent of  the Manager(s) and within thirty (30) days after the end of each
fiscal year, in the following order and priority:


(a)
First, to the Members, an amount equal to the accrued but unpaid Preferred
Distribution; and

(b)
The balance, if any, to the Members in accordance with the Sharing Ratio.



Paragraph 4.09 Distribution of Net Cash from Sale or Refinancing. Except as
otherwise provided in Paragraph 10.03, Net Cash from Sale or Refinancing shall
be distributed with the consent of the Manager(s) and within ten (10) days
following the receipt thereof, in the following order and priority:


(a)
First, to the Members in an amount equal to the accrued but unpaid Preferred
Distribution, payable in proportion to the unpaid amount owing to each Member;

(b)
Second, to the Members in an amount equal to their Adjusted Capital
Contributions, payable in proportion to the unpaid amounts thereof; and

(c)
The balance, to the Members in accordance with the Sharing Ratio.


 
Exhibit 10.2 -- Page 13

--------------------------------------------------------------------------------

 


ARTICLE 5


MEMBERSHIP; DISPOSITIONS OF INTERESTS


Paragraph 5.01 Initial Members. The initial members of the Company are the
Persons executing this Operating Agreement as Members as of the date of this
Operating Agreement, each of which is admitted to the Company as a Member
effective contemporaneously with the execution by such Person of this Operating
Agreement.


Paragraph 5.02 Representations and Warranties. Each Member hereby represents and
warrants to the Company and to each other Member that: (a) if that Member is a
corporation, it is duly organized, validly existing, and in good standing under
the law of the state of its incorporation and is duly qualified and in good
standing as a foreign corporation in the jurisdiction of its principal place of
business (if not incorporated therein); (b) if that Member is a limited
liability company, it is duly organized, validly existing, and (if applicable)
in good standing under the law of the state of its organization and is duly
qualified and (if applicable) in good standing as a foreign limited liability
company in the jurisdiction of its principal place of business (if not organized
therein); (c) if that Member is a partnership, trust, or other entity, it is
duly formed, val idly existing, and (if applicable) in good standing under the
law of the state of its formation, and if required by law is duly qualified to
do business and (if applicable) in good standing in the jurisdiction of its
principal place of business (if not formed therein), and the representations and
warranties in clauses (a)-(c), as applicable, are true and correct with respect
to each partner (other than limited partners), trustee, or other member thereof;
(d) the Member has full corporate, limited liability company, partnership,
trust, or other applicable power and authority to execute and agree to this
Operating Agreement and to perform its obligations hereunder and all necessary
actions by the board of directors, shareholders, managers, members, partners,
trustees, beneficiaries, or other Persons necessary for the due authorization,
execution, delivery, and performance of this Operating Agreement by that Member
have been duly taken; (e) the Member has duly executed and delivered this
Operating Agreement; (f) the Member's authorization, execution, delivery, and
performance of this Operating Agreement does not conflict with (i) any law, rule
or court order applicable to that Member, (ii) that Member's articles of
incorporation, bylaws, partnership agreement, operating agreement or articles of
organization, or (iii) any other agreement or arrangement to which that Member
is a party or by which it is bound; (g) the Member is acquiring its Interest for
its own account for investment and not with a view to the resale, distribution
or fractionalization thereof; (h) the Member has, alone or together with his or
her purchaser representative (if any), such knowledge and experience in
financial matters that he or she is capable of evaluating the relative risks and
merits of this investment; (i) the Member has adequate means of providing for
his or her current needs and personal contingencies and has no need for
liquidity in this investment; (j) all documents and records requested by the
Member have been delivered or made available to him and the Member's investment
decision is based upon his or her own investigation and analysis and not the
representations or inducements of any Manager or Member; and (k) the Member
understands that the Interests have not been, and will not be, registered under
the Securities Act of 1933 in reliance upon applicable exemptions from
registration.


Paragraph 5.03 Restrictions on Transfer of Membership Interests.


(a)
Voluntary Transfer. If a Member intends to Transfer any Membership Interests he
or she owns to any Person other than the Company, he or she shall give ninety
(90) days prior written notice to the Company and the Remaining Members of his
or her intention to do so ("Transfer Notice"). The Transfer Notice, in addition
to stating the Member's intention to Transfer his or her Membership Interests,
shall state: (i) the number of Units he or she desires to Transfer; (ii) the
name, business and residence address of the proposed transferee; (iii) whether
the proposed


 
Exhibit 10.2 -- Page 14

--------------------------------------------------------------------------------

 

 
Transfer constitutes a Permitted Transfer and, if so, the relationship between
the transferor and the transferee; and (iv) whether or not the proposed Transfer
is made at arm's length for full and valuable consideration and, if so, the
amount of the consideration and the other terms of the sale. If the proposed
Transfer of the Membership Interests identified in the Transfer Notice qualifies
as a Permitted Transfer, the Company and the Remaining Members shall not have an
option to purchase the Transferor's Interest, and instead the provisions of
Paragraph 5.03(e) and (g) of this Operating Agreement shall apply. If, how ever,
the proposed Transfer of the Membership Interests identified in the Transfer
Notice does not qualify as a Permitted Transfer, then: (1) for sixty (60) days
following the Company's receipt of the Transfer Notice (the "Company Option
Period"), the Company shall have the option to purchase all or any portion of
the Membership Interests which are proposed to be transferred, for the price and
upon the terms set forth in Paragraph 5.03(j); and (2) if and to the extent that
the Company does not exercise its option to purchase such Membership Interests
within said sixty (60) day period, the Remaining Members, for a period of
fifteen (15) days following the expiration of the Company Option Period (such
period to be subject to extension pursuant to Paragraph 5.03(c)(i)), shall have
an option to purchase all of the Membership Interests which have not been
purchased by the Company, at the price and upon the terms set forth in Paragraph
5.03(j).

(b)
Involuntary Transfers. Except in the case of a Permitted Transfer, in the event
of the death, incompetency, bankruptcy, withdrawal or dissolution of a Member (a
"Withdrawing Member"), (i) for a period of ninety (90) days after the Company
receives actual notice thereof, the Company shall have the option to purchase
all or any portion of the Withdrawing Member's Interest, for the price and upon
the terms set forth in Paragraph 5.03(j), and (ii) if the Company does not
exercise its option to purchase all of such Withdrawing Member's Interest, then
for a period ending fifteen (15) days after the close of the Company's 90-day
option period, the Remaining Members shall have an option to purchase all, but
not less than all, of the Withdrawing Member's Interest at the price set forth
in Paragraph 5.03(j)(i)(2) and upon the same terms as provided for an option
regarding a voluntary transfer in Paragraph 5.03(a) of this Operating Agreement.
If the Company and the Remaining Members do not exercise their option, the
provisions of Paragraph 5.03(e) and (g) shall apply to the Withdrawing Member
and his or her Representative, if any.

(c)
Exercise of Options.



 
(i)
More than One Remaining Member. Irrespective of any contrary provision of this
Operating Agreement, if there is an option to purchase Membership Interests
under this Operating Agreement, and there is more than one Remaining Member who
has such an option, the option period specified in the paragraph of this
Operating Agreement which grants the option in question to the Remaining Members
("Original Option Period"), shall be extended for ten (10) additional days. The
ten (10)-day period of extension of the Original Option Period shall be referred
to in this Operating Agreement as the "Extension Period." All purchase options
granted to the Remaining Members in this Operating Agreement shall be subject to
the following provisions:



 
(A)
Initial Option. During the Original Option Period, each Remaining Member shall
have the option to purchase that number of Units subject to the option ("Option
Units") which bears the same proportion to the total number of Option Units as
the number of Units owned by such Remaining Member at the commencement of the
Original Option Period bears to the total number of Units which all such
Remaining Members then owned.

 
(B)
Additional Option. If any Remaining Member fails to exercise his or her option
to purchase his or her proportionate number of Option Units, each Remaining


 
Exhibit 10.2 -- Page 15

--------------------------------------------------------------------------------

 

 
Member who exercised his or her option to purchase his or her proportionate
number of Option Units shall, during the Extension Period, have an option to
purchase those Option Units with respect to which a Remaining Member or Members
have failed to exercise their respective options to purchase. If only one
Remaining Member exercised his or her initial option to purchase his or her
proportionate number of Option Units, said Remaining Member shall have the
option to purchase all of the unpurchased Option Units. If two or more Remaining
Members exercised their initial options to purchase their respective
proportionate number of Option Units, each such Remaining Member shall have the
option to purchase that number of unpurchased Option Units which bears the same
proportion to the total number of unpurchased Option Units as the number of
Units which each such Remaining Member owned at the commencement of the Original
Option Period bears to the total number of Units which all such Remaining
Members then owned; provided, however, that all the Remaining Members may by
agreement among themselves determine the proportions in which some or all of
them may exercise the options granted in this Paragraph.



 
(ii)
Means of Exercise. The Company and the Remaining Members who exercise any option
granted by this Article 5 shall do so by giving written notice ("Exercise
Notice") of the exercise of their respective options within the time periods
provided in this Paragraph 5.03 as follows: to each of the Members and the
Withdrawing Member's Representative in the case of an exercise by the Company;
and to each of the other Members, the Company and the Withdrawing Member's
Representative in the case of an exercise by one or more of the Remaining
Members. Exercise of any option shall be subject to compliance with the
requirements of Paragraph 5.03(e).

(iii) Voting To Exercise. A Transferor, in his or her capacity as a Member,
shall
 
not be entitled to vote in the Company's determination of whether to exercise
any purchase option granted by this Operating Agreement or with respect to any
decisions or actions involving the purchase option or the consummation of the
exercise thereof.



(d)
Nonexercise of Options. If the Remaining Members and the Company fail to
exercise the purchase options granted by Paragraph 5.03(a) of this Operating
Agreement, the Transferor may, within thirty (30) days following the expiration
of the option period for the Remaining Members, Transfer the Interests to the
transferee named in the Transfer Notice, subject to the terms of this Operating
Agreement; provided, however, that such Transfer must be upon the terms and for
the consideration specified in said Transfer Notice. If the Transfer is not upon
the terms or is not to the transferee stated in the Transfer Notice, or is not
made within said thirty (30) day period, or if the Transferor, after the
Transfer, reacquires all or any portion of the transferred Units, the Transfer
shall be void and without legal or other effect.

(e)
Requirements for Transfer. Subject to any restrictions on transferability
required by law (including the Securities Act of 1933, any state securities or
"Blue Sky" law, and the rules promulgated thereunder), and subject to the
provisions of Paragraph 5.03(a), each Member shall have the right to Transfer
(but not to substitute the assignee as a substitute Member in his or her place,
except in accordance with Paragraph 5.03(g) hereof), by a written instrument,
the whole or any part of his or her Interest, provided that: (i) the transferee
is a citizen and resident of the United States, and otherwise not a tax-exempt
entity under Section 168(h) of the Code; (ii) the Transferor delivers to the
Manager(s) an unqualified opinion of counsel in form and substance satisfactory
to counsel designated by the Manager(s) that neither the Transfer nor any
offering in connection therewith violates any provision of any federal or state
securities law; (iii) the transferee executes a statement


 
Exhibit 10.2 -- Page 16

--------------------------------------------------------------------------------

 

 
that he or she is acquiring such Interest or such part thereof for his or her
own account for investment and not with a view to distribution,
fractionalization or resale thereof; and (iv) the Company receives a favorable
opinion of the Company's legal counsel that such Transfer would not result in
the termination of the Company (within the meaning of Section 708(b) of the
Code) or termination of its status as a partnership under the Code; provided,
further, that the Manager(s) may elect to waive the requirement of the opinions
of counsel set forth in Paragraph 5.03(e)(ii) and (iv) above should they, in
their sole discretion, determine that the cost or time delays involved in
procuring such opinions may impede the Company's ability to effect the
contemplated Transfer.

(f)
Effectiveness of Assignment. No Transfer shall be effective unless and until the
requirements of Paragraph 5.03(e) are satisfied. The Transfer by a Member of all
or part of his or her Interest shall become effective on the first day of the
calendar month immediately succeeding the month in which all of the requirements
of this Paragraph 5.03 have been met, and the Manager(s) have received from the
Transferor a transfer fee sufficient to cover all expenses of the Company
connected with such transfer; provided, however, that the Manager(s) may elect
to waive this fee in their sole discretion. All distributions prior to the
effective date shall be made to the Transferor and all distributions made there
after shall be made to the transferee.

(g)
Requirements for Admission. No transferee of the whole or a portion of a
Member's Interest shall have the right to become a Member unless and until all
of the following conditions are satisfied:

 
(i)
A duly executed and acknowledged written instrument of transfer approved by the
Manager(s) has been filed with the Company setting forth: (A) the intention of
the transferee to be admitted as a Member; (B) the notice address of the
transferee; and (C) the number of Units transferred by the Transferor to the
transferee;

 
(ii)
The opinions of counsel described in Paragraph 5.03(e) above are delivered to
the Manager(s);

(iii)           The Transferor and transferee execute and acknowledge, and cause
such other
 
Persons to execute and acknowledge, such other instruments and provide such
other evidence as the Manager(s) may reasonably deem necessary or desirable to
effect such admission, including without limitation: (A) the written acceptance
and adoption by the transferee of the provisions of this Operating Agreement
including a representation and warranty that the representations and warranties
in Paragraph 5.02 are true and correct with respect to the transferee; (B) the
transferee's completion of a purchaser qualification questionnaire which will
enable counsel for the Company to determine whether such proposed substitution
is consistent with the requirements of a private placement exemption from
registration under the Securities Act of 1933 and relevant state law; and (C)
the transferee's completion, if applicable, of an acknowledgement of the use of
a purchaser representative, and such representative's completion of a purchaser
representative questionnaire which will enable counsel for the Company to
determine whether such proposed substitution is consistent with the requirements
of a private placement exemption from registration under the Securities Act of
1933 and relevant state law;

 
(iv)
The admission is approved by a majority of the Manager(s) who are also Members
("Member-Manager(s)"); or, if there are no Member-Manager(s) (or the Transferor
is the only Member-Manager), then the admission is approved by all of the
remaining Members in the Company other than the Transferor; and

 
(v)
A transfer fee has been paid to the Company by the Transferor sufficient to
cover all expenses in connection with the transfer and admission, including but
not limited to attorney's fees for the legal opinions referred to in Paragraph
5.03(e) and Paragraph 5.03(g), subject to the Manager(s)' right to waive this
fee in their sole discretion.


 
Exhibit 10.2 -- Page 17

--------------------------------------------------------------------------------

 

(h)                Rights of Mere Assignees. If a transferee of an Interest is
not admitted as a Member, he or she shall be entitled to receive the allocations
and distributions attributable to the transferred Interest, but he or she shall
not be entitled to inspect the Company's books and records, receive an
accounting of Company financial affairs, exercise the voting rights of a Member,
or otherwise take part in the Company's business or exercise the rights of a
Member under this Operating Agreement.
(i)
Permitted Transfers. Notwithstanding any of the other provisions of this
Paragraph 5.03, a Member may Transfer his or her Interest to his or her then
legal spouse or to one or more of his or her children, whether natural or
adopted, if the Interest is transferred by reason of the Transferor's death or
incapacity ("Permitted Transfers"). Any such transferee may be admitted as a
Member only upon compliance with the provisions of Paragraph 5.03(g), failing
which the transferee shall have the rights set forth in Paragraph 5.03(h).

(j)
Purchase Price and Terms.

 
(i)
Purchase Price. If the Company or the Remaining Members exercise its or their
option (such Person or Persons shall be referred to as the "Optionors"), the
purchase price which the Optionors shall pay for the Transferor's Membership
Interest following the exercise of an option to purchase under Paragraph 5.03(a)
or Paragraph 5.03(b) shall be an amount equal to: (1) the purchase price as
stated in the Transfer Notice where (a) the proposed transfer is for full and
adequate consideration and (b) the transferee identified in the Transfer Notice
is not a member of the Transferor's family or an Affiliate of the Transferor;
and (2) in all other cases, the value of the Transferor's Membership Interest as
mutually agreed upon by the Transferor and the Optionors or, if they cannot
agree within ten (10) days after the date of the final Exercise Notice, the
amount which the Transferor would receive if all of the Company Property were
sold for its fair market value and the proceeds were distributed in accordance
with Paragraph 10.03. An independent M.A.I. appraiser ("Qualified Appraiser")
experienced in conducting appraisals of assets similar to the Company Property
shall conduct an appraisal of all of the Company Property to determine its fair
market value ("First Appraisal"). The Optionor shall select a Qualified
Appraiser to perform the First Appraisal and shall assume the cost of the First
Appraisal. If, within five (5) days after receipt of the First Appraisal, the
Transferor disputes the value determined by the First Appraisal, the Transferor
may obtain, at his or her own cost, a second appraisal ("Second Appraisal") of
the fair market value of the Company Property by a Qualified Appraiser of his
choice. If the parties agree, the Second Appraisal shall be used to determine
the value of the Company Property. If the two appraisals are performed and the
parties cannot agree within ten (10) days which of the appraisals accurately
reflects the value of the Company Property, then the two appraisers selected
under this subparagraph shall select a Qualified Appraiser to conduct a third
appraisal ("Third Appraisal") of the fair market value of the Company Property.
The fair market value of the Company Property established by the Third Appraisal
shall be final and binding in all respects on both parties. The Optionors and
the Transferor shall each pay fifty percent (50%) of the costs of the Third
Appraisal.

 
(ii)
Payment of Purchase Price and Closing. The closing of any sale and purchase of
the Transferor's Member ship Interest in the Company shall be within thirty (30)
days from the later of (1) the date of the final Exercise Notice; or (2)
delivery of the final appraisal performed pursuant to Paragraph 5.03(j)(i). The
Optionors shall pay the purchase price: (1) at the time and in accordance with
the terms and conditions as stated in the Transfer Notice, where the purchase
price is determined pursuant to Paragraph 5.03(j)(i)(1); or (2) at the closing
in all other cases, unless the parties agree on different terms. The Transferor
shall deliver documents satisfactory to the Optionors conveying his Membership
Interest free and clear of all liens, claims and encumbrances, any of which may
be paid out of the


 
Exhibit 10.2 -- Page 18

--------------------------------------------------------------------------------

 

 
purchase price, with the remainder, if any, paid to the Transferor. If the
purchase price is insufficient to satisfy any such liens, the Transferor shall
discharge the balance.



Paragraph 5.04 Additional Members. Additional Persons may be admitted to the
Company as Members and Membership Interests may be created and issued to those
Persons and to existing Members upon the approval of all of the then Members of
the Company and all of the then serving Managers of the Company, and on such
terms and conditions as an 80% majority of those Members and the Manager(s) may
determine at the time of admission. The terms of admission or issuance must
specify the Sharing Ratios applicable thereto and may provide for the creation
of different classes or groups of Members having different rights, powers and
duties. The Manager(s) shall reflect the creation of any new class or group in
an amendment to this Operating Agreement indicating the different rights, powers
and duties, and such an amendment shall be executed by all of the Members. The
provisions of this Paragraph 5.04 shall not apply to Transfers of Membership
Interests.


Paragraph 5.05 Interests in Member. A Member that is not a natural person may
not cause or permit an ownership interest, direct or indirect, in itself to be
disposed of if, after the disposition: (a) the Company would be considered to
have terminated within the meaning of Code Sec. 708; or (b) without the written
consent of the Manager(s) and a Majority Interest, that Member shall cease to be
controlled by substantially the same Persons who controlled it as of the date of
the Member's admission to the Company. For a period of 120 days after notice to
the Company of any Member's breach of the provisions of clause (b) of the
immediately preceding sentence, the Company shall have the option to buy, and on
exercise of that option the breaching Member shall sell, the breaching Member's
Membership Interest, at the price determined in accordance with Paragraph
5.03(j)(i)(2). The breaching Member shall deliver documents satisfactory to the
Company conveying his or her Membership Interest free and clear of all liens,
claims and encumbrances, any of which may be paid out of the purchase price,
with the remainder, if any, paid to the breaching Member. If the purchase price
is insufficient to satisfy any such liens, the breaching Member shall discharge
the balance.


Paragraph 5.06 Information.


(a)
In addition to the other rights specifically set forth in this Operating
Agreement, each Member is entitled to all information to which that Member is
entitled to have access pursuant to the Act under the circumstances and subject
to the conditions therein stated.

(b)
The Members acknowledge that, from time to time, they may receive information
from or regarding the Company in the nature of trade secrets or that otherwise
is confidential, the release of which may be damaging to the Company or Persons
with which it does business. Each Member shall hold in strict confidence any
information it receives regarding the Company that is identified as being
confidential (and if that information is provided in writing, that is so marked)
and may not disclose it to any Person other than another Member or a Manager,
except for disclosures: (i) compelled by law (but the Member must notify the
Manager(s) promptly of any request for that information, before disclosing it if
practicable); (ii) to advisers or representatives of the Member or Persons to
which that Member's Membership Interest may be transferred as permitted by this
Operating Agreement, but only if the recipients have agreed to be bound by the
provisions of this Paragraph 5.06(b); or (iii) of information that Member also
has received from a source independent of the Company that the Member reasonably
believes obtained that information without breach of any obligation of
confidentiality. The Members acknowledge that breach of the provisions of this
Paragraph 5.06(b) may cause irreparable injury to the Company for which monetary
damages are inadequate, difficult to compute, or both. Accordingly, the Members
agree that the provisions of this Paragraph 5.06(b) may be enforced by specific
performance without posting bond.


 
Exhibit 10.2 -- Page 19

--------------------------------------------------------------------------------

 


Paragraph 5.07 Liability to Third Parties.  No Member or Manager shall, by
virtue of his or her status as a Member or his or her ownership of an Interest,
be liable for the debts, obligations or liabilities of the Company, including
but not limited to a judgment decree or order of a court.


Paragraph 5.08 Withdrawal.  A Member does not have the right to withdraw from
the Company as a Member, and agrees not to do so.


Paragraph 5.09 Lack of Authority.  No Member (other than a Manager or an officer
appointed by the Manager(s)) has the authority or power to act for or on behalf
of the Company, to do any act that would be binding on the Company, or to incur
any expenditures on behalf of the Company.


ARTICLE 6


POWERS AND DUTIES OF MANAGER(S)


Paragraph 6.01 Management of Company.  The Company shall have one
Manager.  Management of the Company shall be initially vested in Blaise J.
Wolfrum, M.D., as sole Manager; and if or while he/she is unable or unwilling to
act as Manager, then the sole Manager shall be Ann H. Wolfrum; and if or while
neither of the above shall be able and willing to serve as Manager, then the
sole manager shall be appointed by a duly appointed representative of Blaise J.
Wolfrum’or his estate.  Except as otherwise specifically limited herein, the
Manager(s) shall have the exclusive right to manage the Company's business.
Accordingly, except as otherwise specifically limited in this Operating
Agreement or under applicable law, the Manager(s) shall: (i) manage the affairs
and business of the Company; (ii) exercise the authority and powers granted to
the Company; and (iii) otherwise act in all other matters on behalf of the
Company. No contract, obligation or liability of any kind or type can be entered
into on behalf of the Company by any Member other than an existing Manager of
the Company. The Manager(s) shall take all actions which shall be necessary or
appropriate to accomplish the Company's purposes in accordance with the terms of
this Operating Agreement.  Blaise J. Wolfrum, M.D shall continue to act Manager
of the Company until he is unwilling or unable to act as Manager.  Blaise J.
Wolfrum, M.D. may not be removed as Manager of the Company without his
consent.  The successors to Blaise J. Wolfrum, M.D. identified in Paragraph 6.01
may not be removed as Manager without his/her consent.  Blaise J. Wolfrum, M.D.
shall be the sole signatory on any and all bank and financial accounts of the
Company.  Blaise J. Wolfrum, M.D. shall have the sole authority to act with
regards to financial issues of the Company, including but not limited to money,
financial or accounting transactions by and between the Company and Behavioral
Health Care Associates.


Paragraph 6.02 Specific Rights and Powers of Manager(s).  Subject to the
approval rights of the Members set forth in Paragraph 6.03 of this Operating
Agreement and except as otherwise specifically limited in this Operating
Agreement or under applicable law, in addition to the rights and powers which
they may have in accordance with Paragraph 6.01, the Manager(s) shall have all
specific rights and powers required for the management of the business of the
Company including, without limitation, the right to do the following:


(a)
Manage and invest Company assets;

(b)
Purchase and sell real estate on behalf of the Company;

(c)
Incur all reasonable expenditures and pay all obligations of the Company;

(d)
Execute any and all documents or instruments of any kind which the Manager(s)
deem necessary or appropriate to achieve the purposes of the Company, including,
with out limitation, contracts, agreements, leases, subleases, easements, deeds,
notes, mortgages and other documents or


 
Exhibit 10.2 -- Page 20

--------------------------------------------------------------------------------

 

 
instruments of any kind or character or amendments of any such documents or
instruments;

(e)
Purchase or lease equipment for Company purposes;

(f)
Raise capital and/or borrow money from individuals, banks and other lending
institutions for any Company purpose, and mortgage or pledge any or all Company
Properties; to secure or provide for the repayment of such loans; obtain
replacements of any mortgage or mortgages in whole or in part, refinance,
recast, modify, extend or consolidate any mortgage affecting Company Property;

(g)
Procure and maintain, at the expense of the Company and with responsible
companies, such insurance as may be available in such amounts and covering such
risks as are appropriate in the reasonable judgment of the Manager(s), including
insurance policies insuring the Manager(s) against liability arising as a result
of any action they may take or fail to take in their capacity as Manager(s) of
the Company;

(h)
Employ and dismiss from employment any and all Company employees, agents,
independent contractors, attorneys and accountants;

(i)
Supervise the preparation and filing of all Company tax returns;

(j)
Determine when the Company shall request additional contributions from
member(s);

(k)
Authorize distributions from the Company; and



Paragraph 6.03 Approval of Members.  Notwithstanding any contrary provision of
this Operating Agreement, the Manager(s) shall not take any of the following
actions without first obtaining the written approval by (a) the Manager(s) and
(b) by Members holding at least two-thirds (2/3) of the Units in the Company:


(a)
Increase the rate of compensation payable by the Company to the Manager(s) or
any officers or Affiliates of the Manager(s);

(b)
Amend Exhibit "A" to this Agreement from time to time to reflect any changes
either (i) approved by an Extraordinary Majority Interest of the Member(s) or
(ii) to reflect changes in Capital Contributions of Member(s) as described in
Section 3.08 of this Agreement;

(c)
Amend this Operating Agreement or the Articles of Organization for the Company.



Paragraph 6.04 Approval of Manager(s).  Notwithstanding any contrary provision
of this Operating Agreement, the Members shall not take any of the following
actions without first obtaining the written approval of the Manager(s):


(a)                Amend this Operating Agreement or the Articles of
Organization for the Company;
(b)                Reduce the compensation of a Manager;
(c)                Remove Blaise J. Wolfrum, or a successor manager identified
in Paragraph 6.01 as Manager;
(d)                Appoint additional or successor Manager(s);
(e)                Sell, dispose, or abandon all or substantially all of the
Company’s assets;
(f)                Participate in or be a party to any recapitalization,
acquisition, restructuring or merger; and,
(f)                Dissolve, terminate or wind-up the Company.
 
Paragraph 6.05 Number, Tenure and Qualifications. The initial Manager shall
serve as Manager of the Company until he either becomes unable or unwilling to
hold such office; in which event, the named successor manager shall serve as
Manager of the Company until she either becomes unable or unwilling to hold such
office; in which event, the successor Manager(s) shall be appointed by the duly
appointed representative of Blaise J. Wolfrum’estate.


Paragraph 6.06 Regular Meetings. Regular meetings of the Manager(s) shall be
held at such times and places as shall be designated from time to time by
resolution of the Manager(s).

 
Exhibit 10.2 -- Page 21

--------------------------------------------------------------------------------

 



Paragraph 6.07 Special Meetings. Special meetings of the Manager(s) may be
called by or at the request of any Manager. The person or persons authorized to
call the special meeting of the Manager(s) may fix any place as the place for
holding the special meeting of the Manager(s).


Paragraph 6.08 Notice.  Notice of any special meeting of the Manager(s), if more
than one, shall be given no fewer than three business days and no more than ten
business days prior to the date of the meeting. Notices shall be delivered in
the manner set forth in Paragraph 11.02. The attendance of a Manager at any
meeting shall constitute a waiver of notice of such meeting, except where a
Manager attends a meeting for the express purpose of objecting to the
transaction of any business because the meeting is not lawfully called or
convened. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Manager(s) need be specified in the notice or
waiver of notice of such meeting.


Paragraph 6.09 Quorum.  A majority of the number of Manager(s) shall constitute
a quorum for transaction of business at any meeting of the Manager(s), provided
that if less than a majority of such number of Manager(s) are present at said
meeting, a majority of the Manager(s) present may adjourn the meeting at any
time without further notice.


Paragraph 6.10 Manner of Acting.  The act of the majority of the Manager(s)
present at a meeting at which a quorum is present shall be the act of the
Manager(s), unless the act of a greater number is required by statute, this
Operating Agreement or the Articles.


Paragraph 6.11 [Intentionally deleted]


Paragraph 6.12 Action Without Meeting. Unless specifically prohibited by the
Articles, any action required to be taken at a meeting of the Manager(s), or any
other action which may be taken at a meeting of the Manager(s), or of any
committee thereof, may be taken without a meeting if a consent in writing,
setting forth the action so taken, shall be signed by all the Manager(s)
entitled to vote with respect to the subject matter thereof, or by all the
members of such committee, as the case may be. Any such consent signed by all
the Manager(s) or all the members of the committee shall have the same effect as
a unanimous vote, and may be stated as such in any document filed with the
Secretary of State or with anyone else.


Paragraph 6.13 Committees.  The Manager(s) may, by resolution, create one or
more committees and appoint Members or Manager(s) to serve on the committee or
committees. Each committee shall have two or more members, who serve at the
pleasure of the Manager(s).
Unless the appointment by the Manager(s) requires a greater number, a majority
of any committee shall constitute a quorum and a majority of committee members
acting at a meeting at which a quorum is present is necessary for committee
action. A committee may act by unanimous consent in writing without a meeting.
Subject to the provisions of this Operating Agreement or action by the
Manager(s), the committee by majority vote of its members shall determine the
time and place of meetings and the notice required therefor.
To the extent specified by the Manager(s) or in the Articles, each committee may
exercise the authority of the Manager(s); provided, however, a committee may
not:


(a)
authorize distributions;

(b)
approve or recommend to Members any act required to be approved by Members;

(c)
fill vacancies of Manager(s) or on any of its committees;

(d)
adopt, amend or repeal the Operating Agreement;


 
Exhibit 10.2 -- Page 22

--------------------------------------------------------------------------------

 

(e)
approve a plan of merger;

(f)
authorize or approve reacquisition of Interests;

(g)
authorize or approve the issuance or sale, or contract for sale, of Interests or
determine the designation and relative rights, preferences, and limitations of a
series of Interests; or

(h)
amend, alter, repeal, or take action inconsistent with any resolution or action
of the Manager(s).



Paragraph 6.14 Resignation.  A Manager may resign at any time upon written
notice to the other Manager(s) (or, if none, to the Members).


Paragraph 6.15 Telephonic Meetings.  The Manager(s) or any committee of the
Manager(s) may participate in and act at any meeting of Manager(s) through the
use of a conference telephone or other communications equipment by means of
which all persons participating in the meeting can hear each other.
Participation in such meeting shall constitute attendance and presence in person
at the meeting of the person or persons so participating.


Paragraph 6.16 Compensation. The Manager(s) shall receive compensation for their
services as provided in any employment contract between the Manager(s) and the
Company.  In addition, the Manager(s) shall be entitled to be reimbursed for
out-of-pocket costs and expenses incurred in the course of their service
hereunder. The Manager(s) shall not receive any other fees or salaries for
serving as managers of the Company.


Paragraph 6.17 Conflicts of Interest. The Manager(s) need not devote full time
to the Company's business, but shall devote such time as they, in their
discretion, deem necessary to manage the Company's affairs in an efficient
manner. Subject to the other express provisions of this Operating Agreement,
each Manager, Member and agent of the Company at any time and from time to time
may engage in and possess interests in other business ventures of any and every
type and description, independently or with others, including ventures in
competition with the Company, with no obligation to offer to the Company or any
other Member, Manager or agent the right to participate therein. Except as
otherwise provided in this Operating Agreement, the Company may transact
business with any Manager, Member, agent or Affiliate thereof provided the terms
of those transactions are no less favorable than those the Company could obtain
from unrelated third parties.


Paragraph 6.18 Agents.  The Manager(s) may, by resolution, designate one or more
individuals as agents of the Company. No agent need be a Manager, Member or
resident of Illinois.  Each agent shall have the authority and shall perform the
duties as designated by the Manager(s). Vacancies may be filled or new offices
created and filled by resolution of the Manager(s).  Any agent elected or
appointed by the Manager(s) may be removed by the Manager(s) whenever in their
judgment the best interests of the Company would be served; provided, however,
such removal shall be without prejudice to the con tract rights, if any, of the
person so removed.


ARTICLE 7


MEETINGS OF MEMBERS


Paragraph 7.01 Meetings. Meetings of the Members may be called by any Manager or
by Members holding not less than forty-five percent (45%) of the Units. The
meeting shall be held at the principal place of business of the Company or as
designated in the notice or waiver of notice of the meeting. Subject to
Paragraph 6.01, no Manager shall be removed at a meeting of Members unless the
notice of such meeting shall state that a purpose of the meeting is to vote upon
the removal of one or more Manager(s) named in the notice. Only the named
Manager or Manager(s) may be removed at such meeting.

 
Exhibit 10.2 -- Page 23

--------------------------------------------------------------------------------

 



Paragraph 7.02 Notice. Notice of any meeting of the Members shall be given no
fewer than five business days and no more than thirty calendar days prior to the
date of the meeting. Notices shall be delivered in the manner set forth in
Paragraph 11.02 and shall specify the purpose or purposes for which the meeting
is called. The attendance of a Member at any meeting shall constitute a waiver
of notice of such meeting, except where a Member attends a meeting for the
express purpose of objecting to the transaction of any business because the
meeting is not lawfully called or convened.


Paragraph 7.03 Quorum.  The holders of a majority of the Units, present in
person or represented by proxy, shall constitute a quorum for transaction of
business at any meeting of the Members, provided that if the holders of less
than a majority of the Units are present at said meeting, the holders of a
majority of the Units present may adjourn the meeting at any time without
further notice.


Paragraph 7.04 Manner of Acting. The act of the holders of a majority of the
Units present at a meeting at which a quorum is present shall be the act of the
Members, unless the act of a greater number (such as a Majority Interest) is
required by statute, this Operating Agreement or the Articles.


Paragraph 7.05 Limited Actions.  Notwithstanding anything in this Operating
Agreement to the contrary, the Member(s) shall have no authority to amend this
Operating Agreement or the Articles of Organization for the Company without the
prior written consent of the then serving Manager(s) of the Company, as well as
any action described in Paragraph 6.04, and any action that interferes, directly
or indirectly, with the Manager’s powers and duties, including but not limited
to those powers and duties set forth in Paragraph 6.01.


Paragraph 7.06 Action Without Meeting.  Unless specifically prohibited by the
Articles, any action required to be taken at a meeting of the Members or any
other action which may be taken at a meeting of the Members, may be taken
without a meeting if a consent in writing, setting forth the action so taken,
shall be signed by Members having not less than the minimum number of votes that
would be necessary to authorize or take such action at a meeting at which all of
the Members were present and voting. Prompt notice of the taking of the action
without a meeting by less than unanimous con sent shall be given in writing to
those Members who did not consent in writing.




Paragraph 7.07 Telephonic Meetings.  The Members may participate in and act at
any meeting of Members through the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other. Participation in such meeting shall constitute
attendance and presence in person at the meeting of the person or persons so
participating.


Paragraph 7.08 Proxies.  Each Member entitled to vote at a meeting of Members or
to express consent or dissent to action in writing without a meeting may
authorize another Person or Persons to act for him by proxy. Such proxy shall be
deposited at the principal offices of the Company not less than 48 hours before
a meeting is held or action is taken, but no proxy shall be valid after eleven
months from the date of its execution, unless otherwise provided in the proxy.


Paragraph 7.09 Voting of Interests.  Each outstanding Unit shall be entitled to
one vote upon each matter submitted to a vote of the Members. In all elections
for Manager(s), the Members shall not have the right to cumulative voting.

 
Exhibit 10.2 -- Page 24

--------------------------------------------------------------------------------

 

ARTICLE 8


INDEMNIFICATION


Paragraph 8.01 Right to Indemnification. Subject to the limitations and
conditions provided in this Article 8 and in the Act, each Person ("Indemnified
Person") who was or is made a party or is threatened to be made a party to or is
involved in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative, arbitrative or investigative
("Proceeding"), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding, by reason of the fact that
he or she or it, or a Person of whom he or she or it is the legal
representative, is or was a Member or a Manager of the Company or is or was
serving as a manager, director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise that is or was a Manager, shall
be defended, indemnified, and held harmless by the Company against any and all
claims, demands, damages, losses, liens, liabilities, lawsuits, judgments,
penalties (including excise and similar taxes and punitive damages), fines,
settlements and reasonable costs and expenses (including, without limitation,
attorneys' fees) which accrue to or are made against or actually incurred by
such Indemnified Person in connection with such Proceeding if such Indemnified
Person acted in good faith and in a manner he or she reasonably believed to be
in, or not opposed to, the best interest of the Company and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his or her
conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnified
Person did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal action or proceeding, that the Indemnified Person had
reasonable cause to believe that his or her conduct was unlawful.


Paragraph 8.02 Derivative Claims.  Subject to the limitations and conditions
provided in this Article 8 and in the Act, the Company shall and does hereby
defend, hold harmless and indemnify any Person who was or is a party, or is
threatened to be made a party, to any threatened, pending or completed action or
suit by or in the right of the Company to procure a judgment in its favor by
reason of the fact that such Person is or was a Manager of the Company, or is or
was serving as a manager, director, officer, employee or agent of another
foreign or domestic limited liability company, corporation, partnership, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise
that is or was a Manager, against any and all claims, demands, damages, losses,
liens, liabilities, lawsuits, judgments, penalties (including excise and similar
taxes and punitive damages), fines, settlements and reasonable costs and
expenses (including, without limitation, attorneys' fees) which accrue to or are
made against or actually incurred by such Indemnified Person in connection with
the defense or settlement of such Proceeding, action or suit, if such Person
acted in good faith and in a manner he reasonably believed to be in, or not
opposed to, the best interests of the Company, provided that no indemnification
shall be made in respect of any claim, issue or matter as to which such Person
shall have been adjudged to be liable for gross negligence or willful or wanton
misconduct in the performance of his duty to the Company unless, and only to the
extent that, the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability, but in view of all
the circumstances of the case, such Person is fairly and reasonably entitled to
indemnity for such expenses as the court shall deem proper.


Paragraph 8.03 Success on Merits.  To the extent that a Person has been
successful, on the merits or otherwise, in the defense of any action, suit or
proceeding referred to in Paragraph 8.01 or 8.02, or in defense of any claim,
issue or matter therein, such Person shall be indemnified against expenses
(including attorneys' fees) accrued to or actually and reasonably incurred by
such Person in connection therewith.

 
Exhibit 10.2 -- Page 25

--------------------------------------------------------------------------------

 



Paragraph 8.04 Determinations.  Any indemnification under Paragraph 8.01 or 8.02
(unless ordered by a court) shall be made by the Company only as authorized in
the specific case, upon a determination that indemnification of the Manager,
director, employee or agent is proper in the circumstances because he has met
the applicable standard of conduct set forth therein. Such determination shall
be made (i) by the holders of a majority of the Units held by Members who were
not parties to such Proceeding, or (ii) if such a quorum is not obtainable or,
even if obtainable, if the holders of a majority of Units held by disinterested
Members so direct, by the Company's independent legal counsel in a written
opinion.


Paragraph 8.05 Survival.  Indemnification under this Article 8 shall continue as
to a Person who has ceased to serve in the capacity which initially entitled
such Person to indemnity hereunder. The rights granted pursuant to this Article
8 shall be deemed contract rights, and no amendment, modification or repeal of
this Article 8 shall have the effect of limiting or denying any such rights with
respect to actions taken or Proceedings arising prior to any such amendment,
modification or repeal.


Paragraph 8.06 Advance Payment.  The right to indemnification conferred by this
Article 8 shall include the right to be paid or reimbursed by the Company for
the reasonable expenses incurred in advance of the final disposition of the
Proceeding and without any determination as to the Person's ultimate entitlement
to indemnification; provided, however, that the payment of such expenses
incurred in advance of the final disposition of a Proceeding shall be made only
upon delivery to the Company of a written affirmation by such Person of his or
her good faith belief that he or she has met the standard of conduct necessary
for indemnification under this Article 8 and a written undertaking, by or on
behalf of such Person, to repay all amounts so advanced if it shall ultimately
be determined that such Person is not entitled to be indemnified under this
Article 8 or otherwise.


Paragraph 8.07 Indemnification of Employees and Agents. The Company, by adoption
of a resolution of the Manager(s), may indemnify and advance expenses to an
employee or agent of the Company to the same extent and subject to the same
conditions under which it may indemnify and advance expenses to Manager(s) under
this Article 8; and the Company may indemnify and advance expenses to Persons
who are not or were not Manager(s), employees or agents of the Company but who
are or were serving at the request of the Company as a manager, director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another foreign or domestic limited liability company,
corporation, partner ship, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any liability asserted against him and
incurred by him in such a capacity or arising out of his status as such a Person
to the same extent that it may indemnify and advance expenses to Manager(s)
under this Article 8.


Paragraph 8.08 Appearance as Witness.  Notwithstanding any other provision of
this Article 8, the Company may pay or reimburse expenses incurred by a Manager
in connection with his or her appearance as a witness or other participation in
a Proceeding at a time when he or she is not a named defendant or respondent in
the Proceeding.


Paragraph 8.09 Nonexclusivity of Rights.  The right to indemnification and the
advancement and payment of expenses conferred by this Article 8 shall not be
exclusive of any other right which a Manager or other Person may have or
hereafter acquire under any law (common or statutory), provision of the Articles
or Operating Agreement, agreements, vote of Members or disinterested Manager(s)
or otherwise.


Paragraph 8.10 Insurance.  The Company may purchase and maintain insurance, at
its expense, to protect itself and any Indemnified Person against any expense,
liability or loss, whether or not the Company would have the power to indemnify
such Person against such expense, liability or loss under this Article 8.

 
Exhibit 10.2 -- Page 26

--------------------------------------------------------------------------------

 



Paragraph 8.11 Member Notification.  To the extent required by law, any
indemnification of or advance of expenses to a Manager in accordance with this
Article 8 shall be reported in writing to the Members with or before the notice
or waiver of notice of the next Members' meeting or with or before the next
submission to Members of a consent to action without a meeting and, in any case,
within the 12-month period immediately following the date of the indemnification
or advance.


Paragraph 8.12 Savings Clause.  If Paragraph 8.01, 8.02 or any portion thereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify and hold harmless each Manager or any
other Indemnified Person as to costs, charges and expenses (including attorneys'
fees), judgments, fines and amounts paid in settlement with respect to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative to the full extent permitted by any applicable portion of this
Article 8 that shall not have been invalidated and to the fullest extent
permitted by applicable law.


ARTICLE 9


BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS


Paragraph 9.01 Maintenance of Books and Records. The Company shall keep books
and records of accounts and shall keep minutes of the proceedings of its
Members, its Manager(s) and each committee of the Manager(s) at the registered
office of the Company. In addition, the Company shall maintain the following at
its registered office:


(a)
A current list of the full name and last known business address of each Member
and Manager, separately identifying the Members in alphabetical order and the
Manager(s) in alphabetical order;

(b)
A copy of the filed Articles of Organization and all amendments thereto,
together with executed copies of any powers of attorney pursuant to which any
document has been executed;

(c)
Copies of the Company's federal, state and local income tax returns and reports
and financial statements, if any, for the three (3) most recent years;

(d)
Copies of this Operating Agreement and any amendments thereto; and

(e)
Unless contained in this Operating Agreement, the Articles of Organization or in
any amendments thereto, a writing setting out:



 
(1)
The amount of cash, a description and statement of the agreed value of the other
property or services contributed by each Member and which each Member has agreed
to contribute;

 
(2)
The items as to which or events on the happening of which any additional
contributions agreed to be made by each Member are to be made;

 
(3)
Any right of a Member to receive, or of a Manager to make, distributions which
include a return of all or any part of the Member's contribution; and

 
(4)
Any events upon the happening of which the Company is to be dissolved and its
affairs wound up.



Records kept pursuant to this Paragraph 9.01 are subject to inspection and
copying at the reasonable request, and at the expense, of any Member or Manager
during ordinary business hours.


Paragraph 9.02 Reports. On or before the 90th day following the end of each
fiscal year during

 
Exhibit 10.2 -- Page 27

--------------------------------------------------------------------------------

 

the term of the Company, the Manager(s) shall cause each Member to be furnished
with a federal (and where applicable state) income tax reporting Form K-1 or its
equivalent and a financial report for the preceding fiscal year which shall
include a balance sheet and a profit and loss statement prepared in accordance
with generally accepted accounting principles applied on a consistent basis.


Paragraph 9.03 Taxable Year and Accounting Method. The Company's taxable and
fiscal years shall be the calendar year. The Company shall initially use the
accrual method of accounting.


Paragraph 9.04 Tax Elections.  All elections required or permitted to be made by
the Company under the Code shall be made by the Manager(s) upon the consent of a
Majority Interest. In particular:


(i)
The Company shall elect to deduct expenses incurred in organizing the Company
ratably over a 60-month period as provided in Section 709 of the Code;

(ii)
In case of a Transfer of all or part of any Interest, the Company may elect, in
a timely manner pursuant to Section 754 of the Code and pursuant to
corresponding provisions of applicable state and local tax laws, to adjust the
basis of Company Property pursuant to Sections 734 and 743 of the Code;

(iii)                The Company shall elect to deduct start-up expenditures
 
ratably over a 60-month period as provided in Section 195 of the Code; and

(iv)
The Company shall not elect to be excluded from the application of the
provisions of Subchapter K of Chapter 1 of Subtitle A of the Code or
corresponding provisions of state or local law.



Paragraph 9.05 Bank Accounts.  All funds of the Company are to be deposited in
the Company's name in such bank accounts or investment accounts as may be
designated by the Manager(s) and shall be withdrawn on the signature of any
Manager, or such other Person or Persons as the Manager(s) may authorize. The
Company's funds may not be commingled with the funds of any Manager or Member.


Paragraph 9.06 " Tax Matters Partner." The Manager shall be the "tax matters
partner" of the Company pursuant to Code Sec. 6231(a)(7); or, if there is no
Manager that is a Member, the "tax matters partner" shall be a Member that is
designated as such by a Majority Interest. The Person so designated is
authorized to take such actions as are permitted by Code Secs. 6221 through
6233.


ARTICLE 10


DISSOLUTION, LIQUIDATION AND TERMINATION


Paragraph 10.01 Events of Dissolution.  The Company shall be dissolved and shall
commence winding up its affairs upon the first to occur of the following:


(a)
The time fixed in the Articles as the expiration of the term of the Company;

(b)
The vote of Members holding 80% of the Units;

(c)
Any event which makes it unlawful or impossible to carry on the Company's
business;

(d)
The sale, disposition or abandonment of all or substantially all of the Company
Property;

(e)
The entry of a decree of judicial dissolution under the Act;

(f)
The death, insanity, retirement, resignation, expulsion, dissolution or
Bankruptcy of any Member-Manager, or any other event that terminates the
membership of a Member-Manager in the Company unless, within ninety (90) days
after such event, Members owning a majority in interest of the Sharing Ratios
owned by the remaining Members agree in writing to continue the business of the
Company; or


 
Exhibit 10.2 -- Page 28

--------------------------------------------------------------------------------

 

(g)
If the Company has no Member-Manager(s), the death, insanity, retirement,
resignation, expulsion, dissolution or Bankruptcy of any Member, or any other
event that terminates the membership of a any Member in the Company, unless,
within ninety (90) days after such event continuation of the Company's business
is approved in the manner set forth in Paragraph 10.01(f).



Paragraph 10.02 Winding Up.  Upon the dissolution of the Company, the Manager(s)
shall wind up the Company's affairs and satisfy the Company's liabilities. The
Manager(s) shall liquidate all of the Company Property as quickly as possible
consistent with obtaining the full fair market value of said Property. During
this period, the Manager(s) shall continue to operate Company Property and all
of the provisions of this Operating Agreement shall remain in effect. The
Manager(s) shall notify all known creditors and claimants of the dissolution of
the Company in accordance with the Corporation Act and the Act.


                Paragraph 10.03 Final Distribution.  With the consent of the
Manager, the proceeds from the liquidation of the Company Property shall be
distributed as follows:


(a)
First, to creditors, including Members and Manager(s) who are creditors, until
all of the Company's debts and liabilities are paid and discharged (or provision
is made for payment thereof); and

(b)
The balance, if any, to the Members, in proportion to their Capital Accounts as
of the date of such distribution, after giving effect to all contributions,
distributions, and allocations for all periods.



Paragraph 10.04 Distributions in Kind.  In connection with the termination and
liquidation of the Company, the Manager(s) shall attempt to sell all of the
Property. To the extent that Property is not sold, each Member will receive a
pro rata share of any distribution in kind. Any Property distributed in kind
upon liquidation of the Company shall be treated as though the Property were
sold and the cash proceeds distributed.


Paragraph 10.05 No Recourse Against Manager(s).  The Members shall look solely
to the assets of the Company for the return of their investment, and if the
Property remaining after the payment or discharge of the debts and liabilities
of the Company is insufficient to return such investment, they shall have no
recourse against the Manager(s), any Affiliate of any Manager, or any other
Member.


Paragraph 10.06 Purchase by Member or Manager.  A Manager, Member or an
Affiliate of a Manager or Member may, if he so desires, purchase an item of
Property upon liquidation provided that: (a) the purchase price is at fair
market value as determined by an independent appraiser selected by the Managers;
and (b) at least 15 days' advance notice of the proposed sale has been given to
all other Members.


Paragraph 10.07 Deficit Capital Accounts.  Notwithstanding anything to the
contrary contained in this Operating Agreement, and notwithstanding any custom
or rule of law to the contrary, the deficit, if any, in the Capital Account of
any Member upon dissolution of the Company shall not be an asset of the Company
and such Member shall not be obligated to contribute such amount to the Company
to bring the balance of such Member's Capital Account to zero.


Paragraph 10.08 Articles of Dissolution.  On completion of the distribution of
Company assets as provided herein, the Company is terminated, and the Manager(s)
(or such other Person or Persons as the Act may require or permit) shall file
articles of dissolution with the Secretary of State, cancel any other filings
made pursuant to Paragraph 2.05 and take such other actions as may be necessary
to terminate the Company.


 
Exhibit 10.2 -- Page 29

--------------------------------------------------------------------------------

 

ARTICLE 11

GENERAL PROVISIONS


Paragraph 11.01 Entire Agreement and Amendment.  This Operating Agreement
embodies the entire understanding among the Members concerning the Company and
their relationship as Members and supersedes any and all prior negotiations,
understandings or agreements.


Paragraph 11.02 Notices.  All notices and demands required or permitted under
this Operating Agreement shall be in writing, as follows: (i) by actual delivery
of the notice into the hands of the party entitled to receive it; (ii) by
mailing such notice by registered or certified mail, return receipt requested,
in which case the notice shall be deemed to be given on the date of its mailing;
or (iii) by Federal Express or any other overnight carrier, in which case the
notice shall be deemed to be given as of the date it is sent. All notices which
concern this Operating Agreement shall be addressed as follows:


If to the Company:
 
Accelera Innovations, Inc.
_____________________
_____________________




If to the Manager(s):
Blaise J. Wolfrum, M.D.
1375 E. Schaumburg Rd., Suite 230
Schaumburg, IL 60194


Copy to:
Michael Hauert
Garelli, Grogan, Hesse & Hauert
340 W. Butterfield Rd., Suite 2A
Elmhurst, IL 60126


If to the Members:  To the address as shown from time to time on the records of
the Company. Any Member may specify a different address, which change shall
become effective upon receipt of such notice by the Manager(s).


Paragraph 11.03 Severability.  If any provision of this Operating Agreement or
the application of such provision to any Person or circumstance shall be held
invalid, the remainder of this Operating Agreement, or the application of such
provision to Persons or circumstances other than those as to which it is held
invalid, shall not be affected.


Paragraph 11.04 Parties Bound.  This Operating Agreement shall be binding upon
the Members, the Manager(s) and their respective successors, assigns, heirs,
devisees, legal representatives, executors and administrators.


Paragraph 11.05 Applicable Law.  The laws of the State of Illinois, including
the provisions of the Illinois Limited Liability Act of 1997, as amended if
amended, shall govern this Operating Agreement, to the extent that they are not
inconsistent with the specific provisions of this Operating Agreement. The
Members irrevocably agree that all actions or proceedings in any way, manner or
respect, arising out of or from or related to this Operating Agreement shall be
litigated only in courts having situs within Cook County,

 
Exhibit 10.2 -- Page 30

--------------------------------------------------------------------------------

 

Illinois. Each Member hereby consents and submits to the jurisdiction of any
local, state or federal court located within said county and state and hereby
waives any rights it may have to transfer or change the venue of any such
litigation. The prevailing party in any litigation, which may be a Member or
Manager,  in connection with this Operating Agreement shall be entitled to
recover from the other party all costs and expenses, including without
limitation fees of attorneys and paralegals, incurred by such party in
connection with any such litigation. To the extent permitted by applicable law,
the pro visions of this Operating Agreement shall override the provisions of the
Act to the extent of any inconsistency or contradiction between them.


Paragraph 11.06 No Strict Construction.  It is the intent of the Members that
this Operating Agreement shall be deemed to have been prepared by all of the
parties to the end that no Member shall be entitled to the benefit of any
favorable interpretation or construction of any term or provision hereof under
any rule or law.


Paragraph 11.07 Partition.  Each Member irrevocably waives any right that it may
have to maintain any action for partition with respect to Company Property.


Paragraph 11.08 Headings.  The headings in this Operating Agreement are inserted
for convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Operating
Agreement or any provision.


Paragraph 11.09 Counterparts.  This Operating Agreement may be executed in
multiple counterparts with separate pages, and each such counterpart shall be
considered an original, but all of which together shall constitute one and the
same instrument.


Paragraph 11.10 Pronouns.  All pronouns shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the person
or persons may require.


Paragraph 11.11 Effect of Waiver or Consent.  A waiver or con sent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations hereunder or with respect to the Company is not a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person. Failure on the
part of a Person to complain of any act or to declare any Person in default
hereunder, irrespective of how long that failure continues, does not constitute
a waiver by that Person of its rights with respect to that default.


                Paragraph 11.12 Further Assurances.  Each Member shall execute
and deliver any additional documents and instruments and perform any additional
acts that may be necessary or appropriate to effectuate and perform the
provisions of this Operating Agreement and the transactions contemplated herein.


Paragraph 11.13 Indemnification for Breach.  To the fullest extent permitted by
law, each Member shall indemnify the Company, each Manager and each other Member
and hold all of them harmless from and against all losses, costs, liabilities,
damages and expenses (including, without limitation, costs of suit and
attorneys' fees) they may incur on account of any material breach by that Member
of this Operating Agreement.


Paragraph 11.14 Disclosure and Waiver of Conflicts.  The Members acknowledge and
agree that: (i) the attorney that prepared this Operating Agreement ("Attorney")
acted as legal counsel to the Company and not to any of the Members; (ii) the
Members have been advised by the Attorney that the interests of the Members are
opposed to each other and are opposed to the interests of the Company and,

 
Exhibit 10.2 -- Page 31

--------------------------------------------------------------------------------

 

accordingly, the Attorney's representation of the Company may not be in the best
interests of the Members; and (iii) each of the Members has been advised by the
Attorney to retain separate legal counsel. Notwithstanding the foregoing, the
Members (i) desire the Attorney to represent the Company; (ii) acknowledge that
they have been advised to retain separate counsel and have waived their right to
do so; and (iii) jointly and severally forever waive any claim that the
Attorney's representation of the Company or preparation of this Operating
Agreement constitutes a conflict of interest.


Paragraph 11.15  1997 Act.   This Operating Agreement shall be governed by the
provisions of the Illinois Limited Liability Company Act of 1997, as amended if
amended, to the degree that they are not inconsistent with the specific
provisions of this Operating Agreement.


IN WITNESS WHEREOF, following adoption of this Operating Agreement by the
Manager(s), the Members have executed this Operating Agreement as of the date
first set forth above.


[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]














MEMBER:
Accelera Innovations, Inc.
 


by:   /s/ Geoffrey Thompson                      
Dated  November 20, 2013
   
AGREED
     
/s/ Blaise J. Wolfrum_M.D.           
Dated  November 20, 2013
Blaise J. Wolfrum, M.D., Manager
 

 
 

 
Exhibit 10.2 -- Page 32

--------------------------------------------------------------------------------

 



EXHIBIT A






Name and Address
 
Capital
 
Number
 
Per Cent
of Each Member:
 
Contribution:
 
of Units:
 
Ownership:
                           
Accelera Innovations, Inc.
 
$.0
     
%






 
Exhibit 10.2 -- Page 33

--------------------------------------------------------------------------------

 